UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6483


KENNETH V. AWE,

                       Plaintiff – Appellant,

          v.

RED ONION STATE PRISON; WARDEN R. MATHENA; ASSISTANT WARDEN
WALRATH;   UNIT  MANAGER   KILBOURNE;  LIEUTENANT   FANNIN;
LIEUTENANT PAYNE; SERGEANT HILL; SERGEANT STEWART; K-9
OSCAR; L. OAKS,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:13-cv-00487-JLK-RSB)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se. James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth      Awe     appeals          the     district     court’s       order

dismissing his 42 U.S.C. § 1983 (2012) action pursuant to Fed.

R. Civ. P. 12(b)(6) for failure to state a claim.                        On appeal, we

confine our review to the issues raised in the informal brief.

See 4th Cir. R. 34(b).                  Because Awe does not challenge the

district court’s conclusion that his complaint failed to state a

cognizable       claim,   he    has     forfeited         appellate    review    of    this

issue.      Instead, Awe challenges the district court’s refusal to

authorize     discovery,         to     order       the    Virginia     Department      of

Corrections       to   provide        him    with    photocopying      loans,     and   to

review a videotape of the incident giving rise to his excessive

force claim.       Awe’s case was resolved solely by reference to the

face of the complaint, and he fails to demonstrate how discovery

or photocopies were necessary or why the court was required to

review evidence to issue a ruling on the Rule 12(b)(6) motion.

We   find   no    reversible      error       by    the    district    court    on    these

grounds.      Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral    argument          because     the   facts    and    legal

contentions      are   adequately           presented      in   the   materials      before

this court and argument would not aid the decisional process.


                                                                                AFFIRMED




                                              2